Citation Nr: 0948815	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from August 
2004 to August 2006, and had a prior period of active duty 
for training.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision of the Seattle, Washington Department of Veteran 
Affairs (VA) Regional Office (RO).  In his June 2008 
Substantive Appeal, the Veteran requested a Travel Board 
hearing; in June 2009, he withdrew the hearing request.  


FINDING OF FACT

It is reasonably shown that the Veteran has chronic tinnitus 
that began during his period of active service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as this decision 
grants the appellant's claim, there is no reason to belabor 
the impact of the VCAA on this matter.  Accordingly, the 
Board will address the merits of the claim.  


B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's service treatment records, including his June 
2006 separation examination report, are silent for specific 
complaints, findings, treatment, or diagnosis of tinnitus.  
On separation examination, in response to whether he suffered 
from an injury or illness on active duty for which he did not 
seek medical care, the Veteran responded no, with a notation 
"except for ear exam."  He filed his claim of service 
connection for tinnitus in July 2006 (while still on active 
duty). 

On October 2006 VA audiological evaluation, the Veteran 
complained of unilateral tinnitus, particularly on the right.  
It was noted that the tinnitus was of recent onset (during 
his current call-up).  The examining audiologist opined that 
the Veteran's tinnitus seems "more like normal occurring 
tinnitus in terms of frequency of occurrence and duration and 
does not appear to be significant."  

The RO denied service connection for tinnitus finding that 
military records did not show such disability, and that it 
was not found on VA examination.  

The Veteran complained of (by inference from his claim 
seeking service connection for) tinnitus while still in 
service.  On VA examination, the examining audiologist noted 
the complaint of tinnitus, and acknowledged its presence (in 
that it was of recent onset), but did not comment on its 
etiology.  [Notably, the examiner's comments on severity may 
impact on the rating, but not the claim of service 
connection.] The Veteran is competent to provide evidence 
regarding experiencing tinnitus since ringing in the ears is 
a symptom capable of lay observation.  Charles v. Principi, 
16 Vet. App. 370, 374 (2002).  

One method of establishing service connection is by showing 
the onset of a chronic disability in service with continuity 
of symptomatology thereafter.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Here, the record clearly shows the onset of 
tinnitus during service (evidenced by the filing of service 
connection for such during service), and continuity of 
tinnitus thereafter (as reported by the Veteran in his 
correspondence, and noted on VA examination).  The 
requirements for establishing service connection are met.  
Service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


